Case 5:21-mc-80171-VKD Document 14-2 Filed 08/04/21 Page 1 of 2




                       EXHIBIT A
            Case 5:21-mc-80171-VKD Document 14-2 Filed 08/04/21 Page 2 of 2
                                                  Wednesday, August 4, 2021 at 09:20:33 Paciﬁc Daylight Time


Subject: Re: Just a quick follow-up
Date: Friday, July 30, 2021 at 3:21:56 PM Paciﬁc Daylight Time
From: Bethany Stevens
To:      Prashanth Chennakesavan, Dat Nguyen
CC:      Hannah Cannom

Dat,

I am following up to our last couple of calls on the KAIFI/T-Mobile subpoena to Apple. On our July 16 call, we
understood that you ﬁled the moUon to compel largely to reserve your rights while we worked toward the
declaraUon we had all been discussing prior to your discovery close. On July 28, we spoke with you to conﬁrm
that we have idenUﬁed the addiUonal informaUon you requested for that declaraUon (i.e., the 1 bar and 4 bar
threshold values and the informaUon regarding changes to the logic over Ume, as requested in Prashanth’s
email below), and remain willing to provide it.

We understand you are discussing this with your team but that you may no longer have a need for the
handover logic. Instead, you inquired about cellular chipset component informaUon for various Apple
iPhones, which is not called for in the subpoena or the moUon to compel.

Please conﬁrm as soon as possible your posiUon regarding our proposed declaraUon.


Bethany Stevens
Walker Stevens Cannom LLP
(213) 337-4551 | bstevens@wscllp.com




From: Prashanth Chennakesavan <Prashanth.Chennakesavan@ltla^orneys.com>
Date: Thursday, July 1, 2021 at 11:27 AM
To: "bstevens@wscllp.com" <bstevens@wscllp.com>, Hannah Cannom <hcannom@wscllp.com>
Cc: Dat Nguyen <dat.nguyen@ltla^orneys.com>
Subject: Just a quick follow-up

RESTRICTED—ATTORNEYS’ EYES ONLY

Hi Bethany & Hannah,

If the threshold values or logic ﬂows have changed over Ume (e.g., with diﬀerent iOS releases or models),
we’d be looking for the diﬀerent versions as well.




                                                                                                            Page 1 of 1
